           Case 1:20-cv-00403-AWI-SAB Document 16 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSEFINA FRIAS,                                      Case No. 1:20-cv-00403-AWI-SAB

12                  Plaintiff,                            ORDER VACATING ALL DATES AND
                                                          STAYING MATTER
13           v.
                                                          (ECF No. 11)
14   ATRIA SENIOR LIVING, INC.,

15                  Defendant.

16

17          Plaintiff Josefina Frias, individually and behalf of all others similarly situated, filed this

18 action on February 14, 2020, in the Fresno County Superior Court. (ECF No. 2-1.) On March

19 17, 2020, Defendant Atria Senior Living Inc. removed the matter to the Eastern District of
20 California. (ECF No. 1.)

21          Currently before the Court is the parties’ stipulation to stay all proceedings pending the

22 completion of a settlement and filing of a consolidated class action in state court. (ECF No. 11.)

23 The parties submit that Defendant is a party to three other pending actions, two in state court and

24 another in the Eastern District of California, involving the same type of wage and hour claims

25 asserted in this action. (ECF No. 11 at 2.) The parties have attended mediation and came to a

26 settlement agreement in principle in December of 2020. (Id.) The proposed settlement includes
27 a stipulation that Plaintiffs in the four actions would file an amended consolidated complaint in

28 one of the state actions. (Id.) If the settlement is approved, the parties submit they will return to


                                                      1
            Case 1:20-cv-00403-AWI-SAB Document 16 Filed 04/12/21 Page 2 of 2


 1 their respective positions as if the cases were never consolidated, and to preserve judicial

 2 resources, request the Court stay this action pending final approval of the settlement in the to be

 3 consolidated state action. (Id.)

 4          The Court finds good cause to grant the stay of this action. In the stipulation, the parties

 5 further request a status conference be scheduled in six (6) months to address the status of the

 6 settlement and stay. (Id. at 3.) However, in a later filing, Plaintiff submits that per recent

 7 revisions to the proposed settlement agreement, once the consolidated complaint is filed, the

 8 parties are to now dismiss the respective cases without prejudice. Accordingly, the Court shall

 9 instead order the parties to either file a stipulation of dismissal, or a further status report

10 indicating whether an extension of the stay is required, within ninety (90) days of entry of this

11 order.

12          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

13          1.      All pending dates in this matter are VACATED;

14          2.      This matter is STAYED for the parties to complete the proposed settlement and

15                  file the amended complaint in the consolidated state action; and

16          3.      The parties shall either file a stipulation of dismissal or a further status report

17                  within ninety (90) days of entry of this order.

18
     IT IS SO ORDERED.
19
20 Dated:        April 9, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                     2
